

113 HR 1443 RH: Tinnitus Research and Treatment Act of 2013
U.S. House of Representatives
2013-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 175113th CONGRESS1st SessionH. R. 1443[Report No. 113–247]IN THE HOUSE OF REPRESENTATIVESApril 9, 2013Mr. Michaud introduced the following bill; which was referred to the Committee on Veterans’ AffairsOctober 22, 2013Additional sponsors: Mr. O'Rourke, Ms. Brownley of California, Mr. Walz, and Mr. McGovernOctober 22, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Secretary of Veterans Affairs to recognize tinnitus as a mandatory condition for research and treatment by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Tinnitus Research and Treatment Act of 2013.2.Recognition and treatment of tinnitus at Department of Veterans Affairs Auditory Centers of ExcellenceThe Secretary of Veterans Affairs shall recognize tinnitus as a mandatory condition for research and treatment by the Department of Veterans Affairs Auditory Centers of Excellence.3.Research on prevention and treatment of tinnitusThe Secretary of Veterans Affairs shall ensure that research is conducted at Department of Veterans Affairs facilities on the prevention and treatment of tinnitus. Such research shall include—(1)an assessment of the efficacy of multidisciplinary tinnitus treatment modalities on different subsets of patients;(2)studies on the underlying etiology of tinnitus in veteran populations that occur as a result of different causal factors, including blast-related tinnitus where there is no measurable hearing loss versus other forms of noise-induced tinnitus where there is hearing loss; and(3)a study of the underlying mechanisms between hearing loss and tinnitus, including cases in which one or the other condition is present, but not both.4.Interdepartmental cooperationThe Secretary of Veterans Affairs shall ensure the cooperation of the Department of Veterans Affairs with the Hearing Center of Excellence established by the Department of Defense to further research on tinnitus.1.Short titleThis Act may be cited as the Tinnitus Research and Treatment Act of 2013.2.FindingsCongress makes the following findings:(1)Since 2006, the most prevalent service-connected disability for which veterans have received compensation under the laws administered by the Secretary of Veterans Affairs has been tinnitus.(2)The number of veterans receiving such compensation for tinnitus has risen each year since 2006, increasing the number and cost of the compensation claims paid by the Secretary.(3)A growing body of peer reviewed literature indicates a direct connection between traumatic brain injury, post traumatic stress disorder, and tinnitus.(4)An analysis of data collected by the Department of Veterans Affairs concluded that total amount of disability compensation paid for tinnitus by the Department of Veterans Affairs in 2012 was $1,500,000,000.(5)Based on projected rates of growth, the amount of disability compensation payable to veterans for tinnitus is expected to exceed $3,000,000,000 in 2017.3.Recognition and treatment of tinnitus at Department of Veterans Affairs Auditory Centers of ExcellenceThe Secretary of Veterans Affairs shall recognize tinnitus as a condition for research and treatment by the Department of Veterans Affairs Auditory Centers of Excellence.4.Research on prevention and treatment of tinnitus(a)In generalThe Secretary of Veterans Affairs shall recognize the need to enhance the research and treatment of tinnitus and to ensure the allocation of appropriate resources directed at the research and enhanced treatment of tinnitus conducted by the Auditory Centers of Excellence of the Department of Veterans Affairs, commensurate with peer-review protocols. Such research shall include—(1)an assessment of the efficacy of multidisciplinary tinnitus treatment modalities on different subsets of patients;(2)studies on the underlying etiology of tinnitus in veteran populations that occur as a result of different causal factors, including blast-related tinnitus where there is no measurable hearing loss versus other forms of noise-induced tinnitus where there is hearing loss; and(3)a study of the underlying mechanisms between hearing loss and tinnitus, including cases in which one or the other condition is present, but not both.(b)Relationship to other authoritiesNothing in this section shall be construed as interfering with the discretion of the Secretary of Veterans Affairs to conduct research in accordance with peer-review protocols in order to ensure the quality and transparency of the research.5.Interdepartmental cooperationThe Secretary of Veterans Affairs shall ensure the cooperation of the Department of Veterans Affairs with the Hearing Center of Excellence established by the Department of Defense to further research on tinnitus.October 22, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed